DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4 are rejected under 35 U.S.C. 103 as being unpatentable over Bringert et al., (US Patent 8, 924,219) in view of Subhojit et al. (US PAP 2015/0379993).
As per claim 1, Bringert et al., teach a system comprising: 
a microphone; a speaker; at least one processor operatively connected to the microphone and the speaker (“mobile device such as smartphone”); and a memory operatively connected to the at least one processor, wherein the memory is configured to store a first response model, and a second response model and to store instructions, when executed, that cause the at least one processor (col.1, lines 56 – 60; col.4, lines 37 – 45) to:
in a first operation, receive a first voice input including a first wake-up keyword for calling a voice-based intelligent assistant service, via the microphone, select the first 
in a second operation, receive a third voice input including a second wake-up keyword different from the first wake-up keyword, via the microphone, select the second response model based on the third voice input, receive a fourth voice input via the microphone after the third voice input, process the fourth voice input, and generate a second response based on the processed fourth voice input, the second response being generated using the second response model (“the computing device captures second audio, detects second speech in the captured second audio, obtains a recognition result of the detected second speech based on a second language model, and provides the recognition result to the invoked application.  The first language model is more restricted than the second language model.”; col.1, lines 39 – 67).
However, Bringert et al., do not specifically teach a natural language understanding (NLU) module.
Subhojit et al. disclose the data processing module 283 may manage a Natural Language Understanding (NLU) module in relation to function execution data extraction.  
Languages (paragraph 73).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use a NLU as taught by Subhojit et al. in Bringert et al., because that would help improve the reliability of a speech recognition result (paragraph 6).

As per claim 2, Bringert et al., in view of Subhojit et al. further disclose the first response model includes a first natural language response generator model and a first text-to-speech (TTS) model, and wherein the second response model includes a second natural language response generator model different from the first natural language response generator model and a second TTS model different from the first TTS model (The speech recognizer 124 may be configured to return a speech recognition result (which may include, for example, text and/or recognized voice commands)…two different language models” Subhojit et al. paragraph 47; Bringert et al., col.5, lines 33 – 36; col.1, lines 39 – 67).

As per claim 3, Bringert et al., in view of Subhojit et al. further disclose a user terminal; and a server, wherein the user terminal includes the microphone, and wherein the server includes the at least one memory and the at least one processor (Subhojit et al. paragraphs 12, 40).

.

Claims 5 – 13, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US PAP 2016/0267913) in view of in view of Subhojit et al. (US PAP 2015/0379993).
As per claim 5, Kim et al. teach a system comprising: 
a microphone; a speaker; at least one processor operatively connected to the microphone and the speaker; and a memory operatively connected to the at least one processor, wherein the memory is configured to: store an automatic speech recognition (ASR) module, and a plurality of response models, and store instructions that, when executed, cause the at least one processor (paragraph 14) to:
receive a first voice input via the microphone, extract first text data from the first voice input, using the ASR module, and select at least one of the response models based at least partly on the extracted first text data (“When a touch-based input of selecting a first candidate wake-up keyword model is received based on the candidate 
	However, Kim et al. do not specifically teach a natural language understanding (NLU) module.
Subhojit et al. disclose the data processing module 283 may manage a Natural Language Understanding (NLU) module in relation to function execution data extraction.  The NLU module may extract natural languages from audio data and performance requested function execution information by combining the extracted natural 
Languages (paragraph 73).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use a NLU as taught by Subhojit et al. in Kim et al. because that would help improve the reliability of a speech recognition result (paragraph 6).

As per claim 6, Kim et al. in view of Subhojit et al. further disclose
providing a user with a list including at least one of the response models based at least partly on the extracted first text data; receive a user input to select at least one response model in the list; and select the at least one response model depending on the received user input (“Accordingly, before selecting the wake-up keyword model, the user 101 may confirm the wake-up keyword model to be selected.”; Kim et al paragraph 93).

wherein the wake-up keyword is used to call a voice-based intelligent assistant service (paragraphs 73, 93).

	As per claim 8, Kim et al. in view of Subhojit et al. further disclose the instructions cause the at least one processor to: receive a second voice input via the microphone after the first voice input is received; and generate the speech recognition model based at least partly on the first voice input and the second voice input (Subhojit et al. paragraph 50; Kim et al., paragraphs 92, 93).

	As per claim 9, Kim et al. in view of Subhojit et al. further disclose the instructions cause the at least one processor to: calculate a value indicating a relation between the extracted first text data and the plurality of response models; and select at least one response model, of which the calculated value is not less than a specified value, from among the plurality of response models (“the candidate wake-up keyword model is provided in a text form…When a touch-based input of selecting a first candidate wake-up keyword model is received based on the candidate wake-up keyword model list illustrated in FIG. 5A, the device 100 may output an audio signal corresponding to the 
selected first candidate wake-up keyword model while displaying a speech 
waveform of the selected first candidate wake-up keyword model as illustrated 
in FIG. 5B”; Kim et al. paragraphs 92, 93).


	As per claim 11, Kim et al. in view of Subhojit et al. further disclose the user information includes at least one of a gender, an age, a residence area, or user terminal usage information (“the speech recognition server 110 may provide the device 100 with the plurality of registered wake-up keyword models…The identification information of the user 101 may include a nickname, a gender, and a name of the user paragraphs 127, 128).

	As per claim 12, Kim et al. in view of Subhojit et al. further disclose the instructions cause the at least one processor to: receive a second user voice input via the microphone, process the second voice input, using the NLU module, and generate a first response based on the processed second voice input, and wherein the first response uses the selected at least one response model (Subhojit et al. paragraphs 50, 73; Kim et al., paragraphs 92, 93).

	As per claim 13, Kim et al. in view of Subhojit et al. further disclose each of the plurality of response models includes a text-to-speech (TTS) module (paragraphs 50, 51).

	As per claim 20, Kim et al. further disclose receiving a second user voice input;

processing the second voice input; generating a first response based on the processed second voice input, wherein the first response uses the selected at least one response model (“continuously recognize a personalized wake-up keyword and a voice command… selecting a first candidate wake-up keyword model is received based on the candidate wake-up keyword model list illustrated in FIG. 5A”; paragraphs 10, 93).
However, Kim et al. do not specifically teach a natural language understanding (NLU) module.
Subhojit et al. disclose the data processing module 283 may manage a Natural Language Understanding (NLU) module in relation to function execution data extraction.  The NLU module may extract natural languages from audio data and performance requested function execution information by combining the extracted natural 
Languages (paragraph 73).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use a NLU as taught by Subhojit et al. in Kim et al. because that would help improve the reliability of a speech recognition result (paragraph 6).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 14 – 19 are rejected under 35 U.S.C. 102(a)(2)as being anticipated by Kim et al. (US PAP 2016/0267913).
As per claim 14, Kim et al., teach a method of processing a voice input, the method comprising:
receiving a first voice input; extracting first text data from the first voice input, using an automatic speech recognition (ASR) module; and selecting at least one of a plurality of response models based at least partly on the extracted first text data (“When a touch-based input of selecting a first candidate wake-up keyword model is received based on the candidate wake-up keyword model list illustrated in FIG. 5A, the device 100 may output an audio signal corresponding to the selected first candidate wake-up keyword model while displaying a speech waveform of the selected first candidate wake-up keyword model as illustrated in FIG. 5B.”; paragraph 93).

As per claim 15, Kim et al. further disclose generating a speech recognition model for recognizing a wake-up keyword based at least partly on the first voice input,
wherein the wake-up keyword is used to call a voice-based intelligent assistant service (paragraphs 73, 93).

	As per claim 16, Kim et al. further disclose receiving a second voice input through a microphone after the first voice input is received; and generating the speech recognition model based at least partly on the first voice input and the second voice input (paragraphs 93, 146).

	As per claim 17, Kim et al. further disclose the selecting of the at least one of the response models includes: calculating a value indicating a relation between the extracted first text data and the plurality of response models; and selecting at least one response model, of which the calculated value is not less than a specified value, from among the plurality of response models (“the candidate wake-up keyword model is provided in a text form…When a touch-based input of selecting a first candidate wake-up keyword model is received based on the candidate wake-up keyword model list illustrated in FIG. 5A, the device 100 may output an audio signal corresponding to the 
selected first candidate wake-up keyword model while displaying a speech 
waveform of the selected first candidate wake-up keyword model as illustrated 
in FIG. 5B”; Kim et al. paragraphs 92, 93).

	As per claim 18, Kim et al. further disclose the selecting of the at least one of the response models includes: selecting the at least one response model based on user information in place of the extracted first text data (paragraphs 92, 93).

	As per claim 19, Kim et al. in view of Subhojit et al. further disclose the user information includes at least one of a gender, an age, a residence area, or user terminal usage information (“the speech recognition server 110 may provide the device 100 with the plurality of registered wake-up keyword models…The identification information of the user 101 may include a nickname, a gender, and a name of the user paragraphs 127, 128).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tang teaches wake-on –voice method and device.  Lyer et al. teach retraining voice model for trigger phrase using training data collected during usage.  Kim et al teach method and apparatus for performance function by speech.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT CYR whose telephone number is (571)272-4247.  The examiner can normally be reached on Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/LEONARD SAINT CYR/Primary Examiner, Art Unit 2658